Opinion by
Judge Blatt,
The Centennial Sichool District appeals from an order of the Court of Common Pleas of Bucks County denying and dismissing its exceptions to an order imposing a judgment against it in the amount of $11,-*323379.80 with interest from August 15, 1979, in favor of Donald B. Remmey, Inc. (Remmey).
The trial court- found ¡that Remmey is -engaged in the business of manufacturing within the intendment of the Local Tax Enabling Act (Act), Act of December 31, 1965, P.L. 1257, as amended, 53 P.S. §§6901-6924. It ¡then determined that Remmey, -as a manuf acturer, is exempt from local taxation -pursuant to Section 1 of the Act, 53 P.S. §6902(4), and is therefore entitled to a refund of ¡the taxes which it has erroneously paid, with interest.
We agree with the trial court’s reasoning and dis•poisition of the legal issues in this case, and we will affirm ¡on the able opinion of Judge Oscar ¡S. Bortner, published at Pa. D. &C.3d (1983).
Order
And Now, -this 16th day of May, 1983, the order of the Court of Common Pleas of Buck-s County in the above-captioned matter is hereby affirmed.